Exhibit 10.25
 
FIRSTGOLD CORP.
SUBSCRIPTION AGREEMENT FOR UNITS
(For British Columbia, Alberta, Ontario and Offshore Subscribers)
 
TO:
FIRSTGOLD CORP. (the “Corporation”)
AND TO:
D&D SECURITIES COMPANY (the “Agent”)



The undersigned (the “Subscriber”) hereby irrevocably subscribes for and agrees
to purchase from the Corporation that number of units of the Corporation (each,
a “Unit”) set out below at a price of US$0.65 per Unit. Each Unit consists of
one common share in the capital of the Corporation (each, a “Share”) and
one-half of one common share purchase warrant (each whole common share purchase
warrant, a “Warrant”).  Each Warrant will entitle the holder thereof to purchase
one common share of the Corporation (each, a “Warrant Share”) at a price of
US$0.80 per Warrant Share (the “Exercise Price”) for a period of 18 months from
the Closing Date (as hereinafter defined).
 
The Subscriber agrees to be bound by the terms and conditions set forth in the
attached “Terms and Conditions of Subscription for Units” including without
limitation the representations, warranties and covenants set forth in the
applicable schedules attached thereto. The Subscriber further agrees, without
limitation, that the Corporation and the Agent (as hereinafter defined) may rely
upon the Subscriber’s representations, warranties and covenants contained in
such documents.
 
Please print all information (other than signatures), as applicable, in the
space provided below
 

 

                         Number of
Units:                                                                   
       X US$0.65    
 (Name of Subscriber)
                     Aggregate Subscription
Price:                                                                       
 (Account Reference, if applicable)      
                    ("Subscription Price")
                   Per:              (Authorized Signature)        If the
Subscriber is signing as agent for a beneficial purchaser ("Disclosed
Principal") and is not a trust  company or portfolio manager, in either case,
purchasing as trustee or agent for accounts fully managed by it, complete the
following:                  (Official Capacity of Title, if Subscriber is not an
individual)                          
 (Name of individual whose signature appears above if different
 from the name of the Subscriber printed above.)
      (Name of Disclosed Principal)                    (Subscriber's Residential
Address/Unit & Street)        (Disclosed Principal's Residential Address (Unit &
Street)                    (Municipality, Province, Postal Code)      
 (Municipality, Province, Postal Code)                    (Subscriber's Fax
Number)        (Disclosed Principal's Fax Number)                  
 (Subscriber's Telephone Number)        (Disclosed Principal's Telephone Number)
                                 Registered Shareholder Information (if
different from Subscriber):        Delivery Instructions as set forth below:    
               (Name)        (Name)                    (Account Reference, if
applicable)        (Account Reference, if applicable)                  
 (Address/Unit & Street)        (Address/Unit & Street)                  
 (Municipality, Province, Postal Code)        (Municipality, Province, Postal
Code)                          
 (Contact Name)                    (Telephone Number)
 

 

--------------------------------------------------------------------------------




ACCEPTANCE: The Corporation hereby accepts the subscription as set forth above
on the terms and conditions contained in this Subscription Agreement and the
Corporation represents and warrants to the Subscriber that the representations
and warranties made by the Corporation to the Agent in the Agency Agreement (as
defined herein) are true and correct in all material respects as of the Closing
Date (as defined herein) and that the Subscriber is entitled to rely thereon and
on the terms, conditions and covenants contained in the Agency Agreement (save
and except as waived by the Agent) as if the Subscriber were a party thereto.
 
 
 
This         day of           , 2008
FIRSTGOLD CORP.
 
                                                     
(Authorized Signatory)

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
- 2 -

--------------------------------------------------------------------------------


 
TERMS AND CONDITIONS OF SUBSCRIPTION FOR
 
UNITS
 
ARTICLE 1 -  INTERPRETATION
 
1.1  
Definitions

 
Whenever used in this Subscription Agreement, unless there is something in the
subject matter or context inconsistent therewith, the following words and
phrases shall have the respective meanings ascribed to them as follows:
 
“Agency Agreement” means the agency agreement to be entered into between  the
Agent and the Corporation in respect of the Offering.
 
“Agent” means D&D Securities Company, together with any of its affiliates and
any other investment dealers included in the syndicate for the Offering.
 
“Business Day” means a day other than a Saturday, Sunday or any other day on
which the principal chartered banks located in Toronto are not open for
business.
 
“Closing” shall have the meaning ascribed to such term in Section 4.1.
 
“Closing Date” shall have the meaning ascribed to such term in Section 4.1.
 
“Closing Time” shall have the meaning ascribed to such term in Section 4.1.
 
“Common Shares” means shares of common stock of the Corporation as constituted
on the date hereof.
 
“Corporation” means Firstgold Corp. and includes any successor corporation to or
of the Corporation.
 
“Disclosed Principal” shall have the meaning ascribed to such term on the face
page of this Subscription Agreement.
 
“Exercise Price” shall have the meaning ascribed to such term on the face page
of this Subscription Agreement.
 
“NI 45-106” shall have the meaning ascribed to such term in Section 5.1(j)(i).
 
“Offering” means the offering of up to a maximum of 7,692,307 Units.
 
“person” means any individual (whether acting as an executor, trustee
administrator, legal representative or otherwise), corporation, firm,
partnership, sole proprietorship, syndicate, joint venture, trustee, trust,
unincorporated organization or association, and pronouns have a similar extended
meaning.
 
“SEC” means the United States Securities and Exchange Commission.
 
- 3 -

--------------------------------------------------------------------------------


 
“Securities” means, collectively, the Units, the Shares, the Warrants and the
Warrant Shares.
 
“Securities Laws” means the securities laws, instruments, regulations, rules,
rulings and orders in the provinces of British Columbia, Alberta, and Ontario
and in the United States of America, as applicable, and the policy statements
issued by the Securities Regulators.
 
“Securities Regulators” means the securities regulatory authorities or
securities commissions in the provinces of British Columbia, Alberta and Ontario
and the SEC.
 
“Shares” shall have the meaning ascribed to such term on the face page of this
Subscription Agreement.
 
“Subscriber” means the subscriber for the Units as set out on the face page of
this Subscription Agreement.
 
“Subscription Agreement” means this subscription agreement (including any
schedules hereto) and any instrument amending this Subscription Agreement;
“hereof”, “hereto”, “hereunder”, “herein” and similar expressions mean and refer
to this Subscription Agreement and not to a particular Article or Section; and
the expression “Article” or “Section” followed by a number means and refers to
the specified Article or Section of this Subscription Agreement.
 
“Subscription Price” shall have the meaning ascribed to such term on the face
page of this Subscription Agreement.
 
“United States” means the United States of America, its territories and
possessions, any State of the United States and the District of Columbia.
 
“Units” shall have the meaning ascribed to such term on the face page of this
Subscription Agreement.
 
“U.S. Person” means a U.S. Person as that term is defined in Rule 902(k) of
Regulation S under the U.S. Securities Act.
 
“U.S. Securities Act” means the United States Securities Act of 1933, as
amended.
 
“Warrants” means the Common Share purchase warrants forming part of the Units.
 
“Warrant Shares” means the Common Shares issuable upon exercise of the Warrants.
 
1.2  
Gender and Number

 
Words importing the singular number only shall include the plural and vice
versa, words importing the masculine gender shall include the feminine gender
and words importing persons shall include firms and corporations and vice versa.
 
1.3  
Currency

 
Unless otherwise specified, all dollar amounts in this Subscription Agreement,
including the symbol “$”, are expressed in United States dollars.
 
- 4 -

--------------------------------------------------------------------------------


 
1.4  
Subdivisions, Headings and Table of Contents

 
The division of this Subscription Agreement into Articles, Sections, Schedules
and other subdivisions and the inclusion of headings are for convenience of
reference only and shall not affect the construction or interpretation of this
Subscription Agreement.  The headings in this Subscription Agreement are not
intended to be full or precise descriptions of the text to which they
refer.  Unless something in the subject matter or context is inconsistent
therewith, references herein to an Article, Section, Subsection, paragraph,
clause or Schedule are to the applicable article, section, subsection,
paragraph, clause or schedule of this Subscription Agreement.
 
ARTICLE 2 - SCHEDULES
 
2.1  
Description of Schedules

 
The following are the Schedules attached to and incorporated in this
Subscription Agreement by reference and deemed to be a part hereof:
 



  Schedule“A”- Representation Letter      
 
Schedule “B”-
Certificate – Additional Representations, Warranties

 
and Covenants for Non-Canadian Subscribers (other than

 
U.S. Persons)
   

 
Schedule “C”-
Term Sheet



ARTICLE 3 - SUBSCRIPTION AND DESCRIPTION OF UNITS
 
3.1  
Subscription for the Units

 
The Subscriber hereby confirms its irrevocable subscription for and offer to
purchase the Units from the Corporation, on and subject to the terms and
conditions set out in this Subscription Agreement, for the Subscription Price
which is payable as described in Article 4 hereto.
 
3.2  
Description of Units

 
Each Unit consists of one Share and one-half of one Warrant.  Subject to the
anti-dilution provisions contained in the instrument under which the Warrants
will be governed, each Warrant shall entitle the holder thereof to acquire upon
payment of the Exercise Price one Warrant Share for a period of 18 months
following the Closing Date.
 
3.3  
Acceptance and Rejection of Subscription by the Corporation

 
The Subscriber acknowledges and agrees that the Corporation reserves the right,
in its absolute discretion, to reject this subscription for Units, in whole or
in part, at any time prior to the Closing Time.  If this subscription is
rejected in whole, any cheques or other forms of payment delivered to the Agent
representing the Subscription Price will be promptly returned to the Subscriber
without interest or deduction.  If this subscription is accepted only in part, a
cheque representing any refund of the Subscription Price for that portion of the
subscription for the Units which is not accepted, will be promptly delivered to
the Subscriber without interest or deduction.
 
- 5 -

--------------------------------------------------------------------------------


 
ARTICLE 4 - CLOSING
 
4.1  
Closing

 
Issuance, sale and delivery of the Units and payment of the Subscription Price
will be completed (the “Closing”) at the offices of Stikeman Keeley Spiegel
Pasternack LLP, 220 Bay Street, Suite 500, Toronto, Ontario, Canada at 10:00
a.m. (Toronto time) (the “Closing Time”) on February Ÿ, 2008 or such other place
or date or time as the Corporation and the Agent may agree (the “Closing Date”).
 
4.2  
Conditions of Closing

 
The Subscriber acknowledges and agrees (on its own behalf and, if applicable, on
behalf of the Disclosed Principal) that as the sale of the Units will not be
qualified by a prospectus, such sale and issuance is subject to the condition
that the Subscriber (or, if applicable, the Disclosed Principal for whom it is
contracting hereunder) sign and return to the Corporation and/or the Agent all
relevant documentation required by the Securities Laws.  The Subscriber
acknowledges and agrees that the Corporation and/or the Agent may be required to
provide the Securities Regulators with a list setting forth the identities of
the Disclosed Principal, if any.  Notwithstanding that the Subscriber may be
purchasing Units as agent on behalf of an undisclosed principal, the Subscriber
agrees to provide, on request, particulars as to the identity of the Disclosed
Principal or any undisclosed principal as may be required by the Corporation in
order to comply with the foregoing.
 
The Subscriber acknowledges and agrees (on its own behalf and, if applicable, on
behalf of the Disclosed Principal) that the obligations of the Corporation
hereunder are conditional on the accuracy and truth of the representations and
warranties of the Subscriber contained in this Subscription Agreement as of the
date of this Subscription Agreement, and as of the Closing Time as if made at
and as of the Closing Time, and the fulfillment of the following additional
conditions as soon as possible and in any event not later than the Closing Time:
 
(a)      
the Corporation accepts the Subscriber's subscription in whole or in part;

 
(b)      
unless other arrangements acceptable to the Corporation and the Agent have been
made, payment by the Subscriber of the Subscription Price by certified cheque or
bank draft in United States dollars payable to “D&D Securities Company”;

 
(c)      
the Subscriber having properly completed, signed and delivered this Subscription
Agreement to:

 
- 6 -

--------------------------------------------------------------------------------


 
                D&D Securities Company
                150 York Street, Suite 1714
                Toronto, Ontario
                M5H 3S5
 
                Attention: Wendy Rose
                Fax: (416) 363.3316
 
(d)      
the Subscriber having properly completed, signed and delivered one of the
certificates as set forth in Schedule “A” or Schedule “B” hereto, as applicable;

 
(e)      
the Subscriber having properly completed, signed and delivered to the
Corporation such other documents as may be required pursuant to terms of this
Subscription Agreement; and

 
(f)      
the Corporation obtaining all orders, permits, approvals, waivers, consents,
licenses or similar authorizations of the Securities Regulators necessary to
complete the offer, sale and issuance of the Securities; and

 
(g)      
the conditions of closing contained in the Agency Agreement being satisfied or
waived by the relevant party.

 
 4.3  
Authorization of the Agent

 
A) The Subscriber irrevocably authorizes the Agent in its discretion, to act as
the Subscriber’s representative at the Closing, and hereby appoints the Agent,
with full power of substitution, as its true and lawful attorney with full power
and authority in the Subscriber’s place and stead:
 
(a)      
to receive certificates representing the Units, to execute in the Subscriber’s
name and on its behalf all closing receipts and required documents, to complete
and correct any errors or omissions in any form or document provided by the
Subscriber in connection with the subscription for the Units and to exercise any
rights of termination contained in the Agency Agreement;

 
(b)      
to extend such time periods and to waive, in whole or in part, any
representations, warranties, covenants or conditions for the Subscriber’s
benefit contained in this Subscription Agreement, the Agency Agreement or any
ancillary or related document in its absolute discretion, and as deemed
appropriate;

 
(c)      
to terminate this Subscription Agreement if any condition precedent is not
satisfied, in such manner and on such terms and conditions as the Agent in its
sole discretion may determine; and

 
(d)      
without limiting the generality of the foregoing, to negotiate, settle, execute,
deliver and amend the Agency Agreement.

 
- 7 -

--------------------------------------------------------------------------------


 
ARTICLE 5 - REPRESENTATIONS, WARRANTIES AND COVENANTS BY THE CORPORATION
 
5.1 
Acknowledgements, Representations, Warranties and Covenants of the Corporation

 
The Corporation hereby represents and warrants to the Subscriber (and
acknowledges that the Subscriber is relying thereon) that:


(a)      
the Corporation has been duly incorporated and is validly subsisting and in good
standing under the laws of the State of Delaware and has all requisite corporate
power and capacity to enter into and carry out its obligations under this
Subscription Agreement;

 
(b)      
on the Closing Date, the Corporation will have taken all corporate steps and
proceedings necessary to approve the transactions contemplated hereby, including
the execution and delivery of this Subscription Agreement;

 
(c)      
no order ceasing or suspending trading in the securities of the Corporation nor
prohibiting the sale of such securities has been issued to the Corporation or
its directors, officers or promoters and, to the best of the knowledge of the
Corporation, no investigations or proceedings for such purposes are pending or
threatened;

 
(d)      
at the Closing Time, the Shares will be duly and validly authorized, allotted
and be issued as fully paid and non-assessable Common Shares and upon the
exercise of the Warrants, the Warrant Shares will be duly and validly
authorized, allotted and be issued as fully paid and non-assessable Common
Shares;

 
(e)      
the Corporation has complied, or will comply, with all applicable corporate and
securities laws and regulations in connection with the offer, sale and issuance
of the Units;

 
(f)      
upon acceptance by the Corporation this Subscription Agreement will constitute a
binding obligation of the Corporation enforceable in accordance with its terms;

 
ARTICLE 6 - ACKNOWLEDGEMENTS, REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE
SUBSCRIBER
 
6.1  
Acknowledgements, Representations, Warranties and Covenants of the Subscriber

 
The Subscriber, on its own behalf and, if applicable, on behalf of the Disclosed
Principal, hereby represents and warrants to, and covenants with, the
Corporation as follows and acknowledges that the Corporation and the Agent are
relying on such representations and warranties in connection with the
transactions contemplated herein:
 
- 8 -

--------------------------------------------------------------------------------


 
(a)      
The Subscriber and, if applicable, the Disclosed Principal,  were offered the
Units in and, are resident in the jurisdiction set out on the face page of this
Subscription Agreement as the "Subscriber's Residential Address" and the
"Disclosed Principal's Residential Address" (as the case may be) or are
otherwise subject to the Securities Laws.  Such addresses were not created and
are not used solely for the purpose of acquiring the Units and the Subscriber
and, if applicable, the Disclosed Principal were solicited to purchase the Units
solely in such jurisdiction.

 
(b)      
The Subscriber and, if applicable, the Disclosed Principal have knowledge in
financial and business affairs, are capable of evaluating the merits and risks
of an investment in the Units and are able to bear the economic risk of such
investment even if the entire investment is lost.

 
(c)      
The Subscriber, on its own behalf and, if applicable, on behalf of the Disclosed
Principal, makes the representations, warranties and covenants set out in
Schedule “A” or Schedule “B” to this Subscription Agreement, as applicable, to
the Corporation and the Subscriber and, if applicable, the Disclosed Principal
may avail itself of one or more of the categories of prospectus exempt
purchasers listed in Schedule “A” or Schedule “B”, as applicable.

 
(d)      
The Subscriber has properly completed, executed and delivered within applicable
time periods to the Corporation the applicable certificate (dated as of the date
hereof) set forth in Schedule “A” or Schedule “B” to this Subscription Agreement
and the information contained therein is true and correct.

 
(e)      
The representations, warranties and covenants contained in Schedule “A” or
Schedule “B”, as applicable, to this Subscription Agreement will be true and
correct both as of the date of execution of this Subscription Agreement and as
of the Closing Time.

 
(f)      
The Subscriber and, if applicable, the Disclosed Principal are neither U.S.
Persons nor subscribing for the Units for the account of a U.S. Person or for
resale in the United States and the Subscriber confirms that the Units have not
been offered to the Subscriber or the Disclosed Principal (as the case may be)
in the United States and that this Subscription Agreement has not been signed in
the United States.

 
(g)      
Neither the Subscriber nor any Disclosed Principal will offer, sell or otherwise
dispose of the Warrants in the United States or to a U.S. Person or for the
account or benefit of a person in the United States or a U.S. Person.

 
- 9 -

--------------------------------------------------------------------------------


 
(h)      
If the Subscriber or, if applicable, the Disclosed Principal is not a person
resident in Canada, the subscription for the Units by the Subscriber, or if
applicable, the Disclosed Principal does not contravene any of the applicable
securities legislation in the jurisdiction in which the Subscriber or such other
person resides.

 
(i)      
The execution and delivery of this Subscription Agreement, the performance and
compliance with the terms hereof, the subscription for the Units and the
completion of the transactions described herein by the Subscriber or any
beneficial purchaser for whom it is acting will not result in any material
breach of, or be in conflict with or constitute a material default under, or
create a state of facts which, after notice or lapse of time, or both, would
constitute a material default under any term or provision of the constating
documents, by-laws or resolutions of the Subscriber or any beneficial purchaser
for whom it is acting, the Securities Laws or any other laws applicable to the
Subscriber or any beneficial purchaser for whom it is acting, if applicable, or
any other contract, instrument, undertaking, covenant or agreement to which the
Subscriber or any beneficial purchaser for whom it is acting is a party, or any
judgment, decree, order, statute, rule or regulation applicable to the
Subscriber or any beneficial purchasers for whom it is acting.

 
(j)      
Unless the Subscriber is purchasing under Section 6.1(k) hereof, it is
purchasing the Units as principal for its own account, not for the benefit of
any other person, for investment only and not with a view to the resale or
distribution of all or any of the Common Shares or Warrants, it is resident in
or otherwise subject to applicable securities laws of the jurisdiction set out
as the “Subscriber’s Residential Address” on the face page of this Subscription
Agreement and it fully complies with one of the criteria set forth below:

 
(i)      
it is an “accredited investor”, as such term is defined in National Instrument
45-106 - “Prospectus and Registration Exemptions” (“NI 45-106”), it was not
created or used solely to purchase or hold securities as an “accredited
investor” as described in paragraph (m) of the definition of “accredited
investor” in NI 45-106 and it has concurrently executed and delivered a
Representation Letter in the form attached as Schedule “A” to this Subscription
Agreement and has initialled in Appendix “I” thereto indicating that the
Subscriber satisfies (and will satisfy at the Closing Time) one of the
categories of “accredited investor” set forth in such definition;

 
(ii)     
the aggregate acquisition cost of the Units to the Subscriber is not less than
CDN$150,000 and it was not created or used solely to purchase or hold securities
in reliance on the prospectus exemption or the dealer registration exemption set
out in Section 2.10 of NI 45-106; or

 
- 10 -

--------------------------------------------------------------------------------


 
(iii)    
it is a resident of, or otherwise subject to, the securities legislation of a
jurisdiction other than Canada or the United States and it has concurrently
executed and delivered the certificate attached as Schedule “B” to this
Subscription Agreement.

 
(k)      
If the Subscriber is purchasing the Units and is acting as agent for the
Disclosed Principal, such Disclosed Principal is purchasing as principal for its
own account, not for the benefit of any other person, for investment only and
not with a view to the resale or distribution of all or any of the Shares or
Warrants and such Disclosed Principal complies with subsection (i) or subsection
(ii) of Section 6.1(j) hereof, the Subscriber acknowledges the Corporation is
required by law to disclose to certain regulatory authorities the identity of
Disclosed Principal for whom it may be acting, the Subscriber is resident in or
otherwise subject to applicable securities laws of the jurisdiction set out as
the “Subscriber’s Residential Address” on the face page of this Subscription
Agreement and the Disclosed Principal is resident in or otherwise subject to
applicable securities laws of the jurisdiction set out as the “Disclosed
Principal's Residential Address” on the face page of this Subscription
Agreement.

 
(l)      
In the case of a subscription for the Units by the Subscriber acting as trustee
or agent (including, for greater certainty, a portfolio manager or comparable
adviser) for a principal, the Subscriber is duly authorized to execute and
deliver this Subscription Agreement and all other necessary documentation in
connection with such subscription on behalf of each such beneficial purchaser,
each of whom is subscribing as principal for its own account, not for the
benefit of any other person and not with a view to the resale or distribution of
the Common Shares and Warrants, and this Subscription Agreement has been duly
authorized, executed and delivered by or on behalf of and constitutes a legal,
valid and binding agreement of, such principal, and the Subscriber acknowledges
that the Corporation and/or the Agent may be required by law to disclose the
identity of any undisclosed beneficial purchaser for whom the Subscriber is
acting.

 
(m)      
In the case of a subscription for the Units by the Subscriber acting as
principal, this Subscription Agreement and all other documentation in connection
with such subscription has been duly authorized, executed and delivered by, and
constitutes a legal, valid and binding agreement of, the Subscriber.  This
Subscription Agreement is enforceable in accordance with its terms against the
Subscriber and any beneficial purchaser, including the Disclosed Principal, on
whose behalf the Subscriber is acting.

 
- 11 -

--------------------------------------------------------------------------------


 
(n)      
If the Subscriber is:

 
(i)       
a corporation, the Subscriber is duly incorporated and is validly subsisting
under the laws of its jurisdiction of incorporation and has all requisite legal
and corporate power and authority to execute and deliver this Subscription
Agreement, to subscribe for the Units as contemplated herein and to carry out
and perform its obligations under the terms of this Subscription Agreement;

 
(ii)      
a partnership, syndicate or other form of unincorporated organization, the
Subscriber has the necessary legal capacity and authority to execute and deliver
this Subscription Agreement and to observe and perform its covenants and
obligations hereunder and has obtained all necessary approvals in respect
thereof;

 
(iii)     
an individual, the Subscriber is of the full age of majority in the jurisdiction
in which it is resident and has the legal capacity and competency to execute and
deliver this Subscription Agreement and to observe and perform his or her
covenants and obligations hereunder; and

 
(iv)     
subscribing on its own behalf, this Subscription Agreement has been duly
executed and delivered by the Subscriber and constitutes a legal, valid and
binding agreement of the Subscriber enforceable against him or her in accordance
with its terms.

 
(o)      
Other than the Agent (and any group of investment dealers managed by the Agent
for purposes of offering the Units for sale), there is no person acting or
purporting to act in connection with the transactions contemplated herein who is
entitled to any brokerage or finder’s fee.  If any person establishes a claim
that any fee or other compensation is payable in connection with this
subscription for the Units, the Subscriber covenants to indemnify and hold
harmless the Corporation, the Agent and any such registrant with respect thereto
and with respect to all costs reasonably incurred in the defence thereof.

 
(p)      
The Subscriber and, if applicable, the Disclosed Principal are not purchasing
Units with knowledge of material information concerning the Corporation which
has not been generally disclosed.

 
(q)      
If required by the Securities Laws or the Corporation, the Subscriber will
execute, deliver and file or assist the Corporation in filing such reports,
undertakings and other documents with respect to the issue of the Securities as
may be required by any securities commission, stock exchange or other regulatory
authority (including, if applicable, the Representation Letter in the form
attached hereto as Schedule “A”).

 
- 12 -

--------------------------------------------------------------------------------


 
(r)      
The Subscriber and, if applicable, the Disclosed Principal have been advised to
consult their own legal advisors with respect to the execution, delivery and
performance by it of this Subscription Agreement and the transactions
contemplated by this Subscription Agreement, including but not limited to,
trading in the Securities and with respect to the resale restrictions imposed by
the Securities Laws and other applicable securities laws, and acknowledges that
no representation has been made respecting the applicable hold periods imposed
by the Securities Laws or other resale restrictions applicable to such
securities which restrict the ability of the Subscriber (or, if applicable, the
Disclosed Principal) to resell such securities, that the Subscriber (or, if
applicable, the Disclosed Principal) is solely responsible to find out what
these restrictions are and the Subscriber is solely responsible (and neither the
Corporation nor the Agent are in any way responsible) for compliance with
applicable resale restrictions and the Subscriber (and, if applicable, the
Disclosed Principal) is aware that it may not be able to resell such securities
except in accordance with limited exemptions under the Securities Laws and other
applicable securities laws.

 
(s)      
The Subscriber has not received or been provided with a prospectus, offering
memorandum (as such term is defined in the Securities Laws), or any similar
document in connection with the Offering and the Subscriber’s decision to
subscribe for the Units was not based upon, and the Subscriber has not relied
upon, any verbal or written representations as to facts made by or on behalf of
the Corporation, the Agent or any other employees or agent.  The Subscriber’s
decision to subscribe for the Units was based solely upon information about the
Corporation which is publicly available (any such information having been
obtained by the Subscriber without independent investigation or verification by
the Agent) and agrees that the Agent and the Agent's counsel assume no
responsibility or liability of any nature whatsoever for the accuracy, adequacy
or completeness of the publicly available information or as to whether all
information concerning the Corporation required to be disclosed by the
Corporation has been generally disclosed and acknowledges that the Agent's
counsel and the Corporation’s counsel are acting as counsel to the Agent and the
Corporation, respectively, and not as counsel to the Subscriber.

 
(t)      
No person has made any written or oral representations:

 
(i)       
that any person will resell or repurchase any of the Securities;

 
(ii)      
that any person will refund the Subscription Price; or

 
(iii)     
as to the future price or value of any of the Securities.

 
(u)      
The subscription for the Units has not been made through or as a result of, and
the distribution of the Units is not being accompanied by any advertisement,
including without limitation in printed public media, radio, television or
telecommunications, including electronic display, or as part of a general
solicitation.

 
- 13 -

--------------------------------------------------------------------------------


 
(v)      
The funds representing the Subscription Price which will be advanced by the
Subscriber hereunder will not represent proceeds of crime for the purposes of
the Proceeds of Crime (Money Laundering) and Terrorist Financing Act (Canada)
and the Subscriber acknowledges that the Corporation or the Agent may in the
future be required by law to disclose the Subscriber’s name and other
information relating to this Subscription Agreement and the Subscriber’s
subscription hereunder, on a confidential basis, pursuant to the Proceeds of
Crime (Money Laundering) and Terrorist Financing Act (Canada) and to the best of
the Subscriber’s knowledge: (i) none of the subscription funds to be provided by
the Subscriber (A) have been or will be derived from or related to any activity
that is deemed criminal under the law of Canada, the United States, or any other
jurisdiction, or (B) are being tendered on behalf of a person or entity who has
not been identified to the Subscriber; and (ii) it shall promptly notify the
Corporation and the Agent if the Subscriber discovers that any of such
representations ceases to be true, and to provide the Corporation and the Agent
with appropriate information in connection therewith.

 
6.2  
Acknowledgments of the Subscriber

 
The Subscriber (on its own behalf and, if applicable, on behalf of the Disclosed
Principal) acknowledges and agrees as follows:
 
(a)      
The Subscriber acknowledges that the aggregate gross proceeds of the Offering
will be up to US$5,000,000, that the Corporation is effecting a concurrent
private placement of up to US$6,500,000 aggregate principal amount of secured
convertible debentures, convertible, subject to adjustment, at $1 per share,
plus 3,076,190 common share purchase warrants convertible at prices from $1.25
to $1.75 for a period of 5 years from Closing, and that closing of the Offering
is not conditional on the completion of such concurrent placement.

 
(b)      
No prospectus or registration statement has been filed with any Securities
Regulators or the SEC in connection with the Offering.

 
(c)      
No securities commission, agency, governmental authority, regulatory body, stock
exchange or other regulatory body has reviewed or passed on the merits of an
investment in or endorsement of the Securities.

 
(d)      
The Securities will be subject to statutory resale restrictions under the
Securities Laws and under other applicable securities laws, and the Subscriber
covenants that it will not resell any Securities except in compliance with such
laws and the Subscriber acknowledges that it is solely responsible (and neither
the Corporation nor the Agent are in any way responsible) for such
compliance.  There is currently no market for the Securities in Canada, and
accordingly, the Securities offered hereunder may be subject to indefinite
resale restrictions in Canada.  The Corporation may make a notation on its
records or give instructions to any transfer agent of the Common Shares or
Warrants in order to implement such resale restrictions;

 
- 14 -

--------------------------------------------------------------------------------


 
(e)      
The Corporation may complete additional financings in the future in order to
develop the business of the Corporation and fund its ongoing development, and
such future financings may have a dilutive effect on current securityholders of
the Corporation, including the Subscriber but there is no assurance that such
financing will be available, on reasonable terms or at all, and if not
available, the Corporation may be unable to fund its ongoing development;

 
(f)      
(A) The Securities have not been registered under the U.S. Securities Act, are
being sold in reliance upon an exemption from registration afforded by
Regulation S promulgated under the U.S. Securities Act; and the Securities have
not been registered with any state securities commission or authority; (B)
pursuant to the requirements of Regulation S, the Securities may not be
transferred, sold or otherwise exchanged unless in compliance with the
provisions of Regulation S and/or pursuant to registration under the U.S.
Securities Act, or pursuant to an available exemption thereunder; and (C) the
Corporation is under no obligation to register the Securities under the U.S.
Securities Act or any state securities law, or to take any action to make any
exemption from any such registration provisions available;

 
(g)      
The certificates (and any replacement certificates issued prior to the
expiration of the applicable hold periods or ownership statements issued under a
direct registry system or other electronic book entry system) representing the
Shares and Warrants will bear, as of the Closing Date, legends substantially in
the following form and with the necessary information inserted:

 
“UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE THE DATE THAT IS 4 MONTHS AND A DAY AFTER THE
LATER OF (i) [INSERT THE DISTRIBUTION DATE], AND (ii) THE DATE THE ISSUER BECAME
A REPORTING ISSUER IN ANY PROVINCE OR TERRITORY.”
 
(h)      
In the event that holders of Warrants convert or exercise such securities prior
to the expiry of the hold periods applicable thereto in Canada, the Warrant
Shares will bear legends substantially in the following form and with the
necessary information inserted:

 
- 15 -

--------------------------------------------------------------------------------


 
“UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE THE DATE THAT IS 4 MONTHS AND A DAY AFTER (i)
[INSERT THE DISTRIBUTION DATE], AND (ii) THE DATE THE ISSUER BECAME A REPORTING
ISSUER IN ANY PROVINCE OR TERRITORY.”
 
(i)      
The certificates representing the Shares, Warrants and Warrant Shares originally
issued to a person, other than a U.S. Person, a person in the United States or a
person for the account or benefit of a U.S. Person or a person in the United
States, as well as all certificates issued in exchange for or in substitution of
the foregoing securities, shall bear the following additional legend:

 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN OFFERED AND SOLD IN AN
“OFFSHORE TRANSACTION” IN RELIANCE UPON REGULATION S AS PROMULGATED BY THE
SECURITIES AND EXCHANGE COMMISSION. ACCORDINGLY, THE SECURITIES REPRESENTED BY
THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE
“SECURITIES ACT”) AND MAY NOT BE TRANSFERRED OTHER THAN IN ACCORDANCE WITH
REGULATION S, PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT, OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT, THE
AVAILABILITY OF WHICH IS TO BE ESTABLISHED TO THE SATISFACTION OF THE COMPANY.
THE SECURITIES REPRESENTED BY THIS CERTIFICATE CANNOT BE THE SUBJECT OF HEDGING
TRANSACTIONS UNLESS SUCH TRANSACTIONS ARE CONDUCTED IN COMPLIANCE WITH THE
SECURITIES ACT.”
 
(j)      
The Subscriber (on its own behalf and, if applicable, on behalf of the Disclosed
Principal) shall execute, deliver, file and otherwise assist the Corporation and
the Agent with filing all documentation required by the Securities Laws to
permit the subscription for the Units and the issuance of the Shares, Warrants
or Warrant Shares, as may be required.

 
(k)      
The Corporation and the Agent are relying on the representations, warranties and
covenants contained herein and in one of Schedule “A” or Schedule “B” attached
hereto to determine the Subscriber’s eligibility to subscribe for the Units
under the Securities Laws and the securities laws of the United States and the
Subscriber agrees to indemnify the Corporation, the Agent and each of their
respective directors and officers against all losses, claims, costs, expenses,
damages or liabilities which any of them may suffer or incur as a result of or
arising from reliance thereon. The Subscriber undertakes to immediately notify
the Corporation and the Agent of any change in any statement or other
information relating to the Subscriber set forth in such applicable Schedule
which takes place prior to the Closing Time.

 
- 16 -

--------------------------------------------------------------------------------


 
(l)      
The Agent and/or its directors, officers, employees, agents and representatives
assume no responsibility or liability of any nature whatsoever for the accuracy
or adequacy of any publicly available information concerning the Corporation
that is required to be disclosed or filed by the Corporation under the
Securities Laws or any other applicable laws has been so disclosed or filed.

 
(m)      
The Corporation is relying on an exemption from the requirement to provide the
Subscriber with a prospectus under the Securities Laws and the securities laws
of the United States and, as a consequence of acquiring the Units pursuant to
such exemption, certain information, protections, rights and remedies provided
by such securities laws will not be available to the Subscriber.

 
(n)      
The Subscriber and, if applicable, the Disclosed Principal are responsible for
obtaining such legal and tax advice as they consider appropriate in connection
with the execution, delivery and performance of this Subscription Agreement and
the transactions contemplated under this Subscription Agreement.  The Subscriber
and, if applicable, the Disclosed Principal, are not relying on the Corporation,
the Agent or their respective affiliates or counsel in this regard.

 
(o)      
There is no government or other insurance covering the Securities.

 
(p)      
There are risks associated with the purchase of the Securities and the
Subscriber and any beneficial purchaser for whom it is acting, including any
Disclosed Principal, may lose his, her or its entire investment.

 
6.3  
Reliance on Representations, Warranties, Covenants and Acknowledgements

 
The Subscriber acknowledges and agrees (on its own behalf and, if applicable, on
behalf of the Disclosed Principal) that the representations, warranties,
covenants and acknowledgements made by the Subscriber in this Subscription
Agreement are made with the intention that they may be relied upon by the
Corporation and the Agent in determining the Subscriber’s eligibility (and, if
applicable, the eligibility of the Disclosed Principal) to purchase the Units
under the Securities Laws or other applicable securities laws. The Subscriber
further agrees that by accepting the Units, the Subscriber shall be representing
and warranting that such representations, warranties, acknowledgements and
covenants are true as at the Closing Time with the same force and effect as if
they had been made by the Subscriber at the Closing Time and that they shall
survive the purchase by the Subscriber of the Units and shall continue in full
force and effect notwithstanding any subsequent disposition by the Subscriber of
any of the Common Shares, Warrants or Warrant Shares.
 
- 17 -

--------------------------------------------------------------------------------


 
ARTICLE 7 - SURVIVAL OF REPRESENTATIONS, WARRANTIES AND COVENANTS
 
7.1  
Survival of Representations, Warranties and Covenants of the Corporation

 
The representations, warranties, acknowledgements and covenants of the
Corporation contained in this Subscription Agreement shall survive the Closing
and, notwithstanding such Closing or any investigation made by or on behalf of
the Subscriber with respect thereto, shall continue in full force and effect for
the benefit of the Subscriber and the Agent.
 
7.2  
Survival of Representations, Warranties and Covenants of the Subscriber

 
The representations, warranties, acknowledgements and covenants of the
Subscriber contained in this Subscription Agreement shall survive the Closing
and, notwithstanding such Closing or any investigation made by or on behalf of
the Corporation with respect thereto, shall continue in full force and effect
for the benefit of the Corporation and the Agent.
 
ARTICLE 8 - COMMISSION
 
8.1          The Subscriber understands that in connection with the issue and
sale of the Units pursuant to the Offering: (a) the Agent will receive from the
Corporation on Closing, a cash commission equal to 7% of the gross proceeds of
the Offering and (b) the Corporation will grant to the Agent warrants (the
“Broker’s Warrants”) equal in number to 10% of the number of Units sold pursuant
to the Offering.  Subject to anti-dilution provisions contained in the
instrument under which the Broker’s Warrants will be governed, each Broker
Warrant will entitle the Agent to purchase one Unit at an exercise price of
US$0.65 or such other price as may be prescribed by Toronto Stock Exchange for a
period of eighteen (18) months following the Closing Date.  No other fee or
commission is payable by the Corporation in connection with the completion of
the Offering.
 
ARTICLE 9 - COLLECTION OF PERSONAL INFORMATION
 
9.1  
Collection of Personal Information

 
The Subscriber acknowledges that this Subscription Agreement and Schedule “A”
hereto require the Subscriber to provide certain personal information to the
Corporation.  Such information is being collected by the Corporation for the
purposes of completing the Offering, which includes, without limitation,
determining the Subscriber’s eligibility (or, if applicable, the eligibility of
the Disclosed Principal) to purchase the Units under applicable securities
legislation, preparing and registering certificates representing the Units to be
issued hereunder and completing filings required by any stock exchange or
securities regulatory authority.  The Subscriber’s personal information (and, if
applicable, the Disclosed Principal’s personal information) may be disclosed by
the Corporation to: (a) stock exchanges or securities regulatory authorities,
(b) the Corporation’s registrar and transfer agent, (c) any government agency,
board or other entity; and (d) any of the other parties involved in the
Offering, including the Corporation, the Agent and their respective legal
counsel, and may be included in record books in connection with the Offering.  
 
- 18 -

--------------------------------------------------------------------------------


 
By executing this Subscription Agreement, the Subscriber (and, if applicable,
the Disclosed Principal) is deemed to be consenting to the foregoing collection,
use and disclosure of the Subscriber’s personal information (and, if applicable,
the Disclosed Principal’s personal information).  The Subscriber (and, if
applicable, the Disclosed Principal) also consents to the filing of copies or
originals of any of the documents described in Section 6.1(r) of this
Subscription Agreement as may be required to be filed with any stock exchange or
securities regulatory authority in connection with the transactions contemplated
hereby and consents to the disclosure of such information to the public through
the filing of a report of trade with applicable Securities Regulators.  The
Subscriber (and, if applicable, the Disclosed Principal) further acknowledges
that it has been notified by the Corporation of and authorizes (a) the delivery
to the Ontario Securities Commission (the “OSC”) of the full name, residential
address and telephone number of the Subscriber (and, if applicable, the
Disclosed Principal), the number and type of securities purchased, the total
purchase price, the exemption relied upon and the date of distribution; (b) that
this information is being collected indirectly by the OSC under the authority
granted to it in securities legislation; (c) that this information is being
collected for the purposes of the administration and enforcement of the
securities legislation of Ontario; and (d) that the Administrative Assistant to
the Director of Corporate Finance can be contacted at Ontario Securities
Commission, Suite 1903, Box 55, 20 Queen Street West, Toronto, Ontario M5H 3S8,
or at (416) 593-8086, regarding any questions about the OSC’s indirect
collection of this information.
 
ARTICLE 10 - MISCELLANEOUS
 
10.1  
Further Assurances

 
Each of the parties hereto upon the request of each of the other parties hereto,
whether before or after the Closing Time, shall do, execute, acknowledge and
deliver or cause to be done, executed, acknowledged and delivered all such
further acts, deeds, documents, assignments, transfers, conveyances, powers of
attorney and assurances as may reasonably be necessary or desirable to complete
the transactions contemplated herein.
 
10.2  
Notices

 
(a)      
Any notice, direction or other instrument required or permitted to be given to
any party hereto shall be in writing and shall be sufficiently given if
delivered personally, or transmitted by facsimile tested prior to transmission
to such party, as follows:

 
- 19 -

--------------------------------------------------------------------------------


 
(i)      
in the case of the Corporation, to:

 

Firstgold Corp. 3108 Ponte Morino Drive, Suite 210 Cameron Park CA  95682  
Attention:  Mr. Steve Akerfeldt Fax:  (416) 656-4519   with a copy to:  
Stikeman Keeley Spiegel Pasternack LLP 220 Bay Street Suite 500 Toronto, ON M5J
2W4   Attention:  Robert Spiegel Fax:  (416) 365-1813

 
(ii)     
in the case of the Subscriber, at the address specified on the face page hereof;

 
(iii)    
in the case of the Agent, to:

 

D&D Securities Company 150 York Street, Suite 1714 Toronto, Ontario
M5H 3S5
  Attention:  Bob Rose Fax:  (416) 363.3316

 
(b)      
Any such notice, direction or other instrument, if delivered personally, shall
be deemed to have been given and received on the day on which it was delivered,
provided that if such day is not a Business Day then the notice, direction or
other instrument shall be deemed to have been given and received on the first
Business Day next following such day and if transmitted by fax, shall be deemed
to have been given and received on the day of its transmission, provided that if
such day is not a Business Day or if it is transmitted or received after the end
of normal business hours then the notice, direction or other instrument shall be
deemed to have been given and received on the first Business Day next following
the day of such transmission.

 
(c)      
Any party hereto may change its address for service from time to time by notice
given to each of the other parties hereto in accordance with the foregoing
provisions.

 
- 20 -

--------------------------------------------------------------------------------


 
10.3  
Time of the Essence

 
Time shall be of the essence of this Subscription Agreement and every part
hereof.
 
10.4  
Costs and Expenses

 
All costs and expenses (including, without limitation, the fees and
disbursements of legal counsel) incurred in connection with this Subscription
Agreement and the transactions herein contemplated shall be paid and borne by
the party incurring such costs and expenses.
 
10.5  
Applicable Law

 
This Subscription Agreement shall be construed and enforced in accordance with,
and the rights of the parties shall be governed by, the laws of the Province of
Ontario and the federal laws of Canada applicable therein. Any and all disputes
arising under this Subscription Agreement, whether as to interpretation,
performance or otherwise, shall be subject to the non-exclusive jurisdiction of
the courts of the Province of Ontario and each of the parties hereto hereby
irrevocably attorns to the jurisdiction of the courts of the Province of Ontario
and waives objection to the venue of any proceeding in such court or that such
court provides an inconvenient forum.
 
10.6  
Entire Agreement

 
This Subscription Agreement, including the Schedules hereto, constitutes the
entire agreement between the parties hereto with respect to the transactions
contemplated herein and cancels and supersedes any prior understandings,
agreements, negotiations and discussions between the parties. There are no
representations, warranties, terms, conditions, undertakings or collateral
agreements or understandings, express or implied, between the parties hereto
other than those expressly set forth in this Subscription Agreement or in any
such agreement, certificate, affidavit, statutory declaration or other document
as set out in this Subscription Agreement. This Subscription Agreement may not
be amended or modified in any respect except by written instrument executed by
each of the parties hereto.
 
10.7  
Counterparts

 
This Subscription Agreement may be executed in two or more counterparts, each of
which shall be deemed to be an original and all of which together shall
constitute one and the same Subscription Agreement. Counterparts may be
delivered either in original or faxed form and the parties adopt any signature
received by a receiving fax machine as original signatures of the parties.
 
10.8  
Assignment

 
This Subscription Agreement may not be assigned by either party except with the
prior written consent of the other parties hereto.
 
- 21 -

--------------------------------------------------------------------------------


 
10.9  
Enurement

 
This Subscription Agreement shall enure to the benefit of and be binding upon
the parties hereto and their respective heirs, executors, successors (including
any successor by reason of the amalgamation or merger of any party),
administrators and permitted assigns.
 
10.10  
Beneficial Subscribers

 
Whether or not explicitly stated in this Subscription Agreement, any
acknowledgement, representation, warranty, covenant or agreement made by the
Subscriber in this Subscription Agreement, including the Schedules will be
treated as if made by the Disclosed Principal, if any.
 
10.11  
Language of Documents

 
It is the express wish of the parties to this Agreement that this Agreement and
all related documents be drafted in English.  Les parties aux présentes
conviennent et exigent que cette convention ainsi que tous les documents s'y
rattachant soient rédigés en langue Anglais.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
- 22 -

--------------------------------------------------------------------------------


 
SCHEDULE “A”
REPRESENTATION LETTER
 

 TO:  Firstgold Corp. (the “Corporation”)      AND TO:  D&D Securities Company
(the “Agent”)

 
In connection with the agreement to purchase Units by the undersigned Subscriber
or, if applicable, the Disclosed Principal on whose behalf the undersigned is
purchasing as agent, the Subscriber hereby represents, warrants, covenants and
certifies to the Corporation and the Agent that:
 
1.      The undersigned Subscriber is resident in the jurisdiction set out as
the "Subscriber's Residential Address" on the face page of the Subscription
Agreement and, if the undersigned Subscriber is acting as agent for a Disclosed
Principal, the Disclosed Principal is resident in the jurisdiction set out at
the "Disclosed Principal's Residential Address" on the face page of the
Subscription Agreement.
 
2.      The undersigned Subscriber or, if the Subscriber is acting as agent for
a Disclosed Principal, the Disclosed Principal is purchasing the Units as
principal for its own account (NOTE: For this purpose, a trust company or trust
corporation described in paragraph (p) in Appendix “I” to this Representation
Letter (other than a trust company or trust corporation registered under the
laws of Prince Edward Island that is not registered or authorized under the
Trust and Loan Companies Act (Canada) or under comparable legislation in another
jurisdiction of Canada) and a person described in paragraph (q) in Appendix “I”
to this Representation Letter is deemed to be purchasing as principal).
 
3.     The undersigned Subscriber (or if the undersigned Subscriber is
purchasing as agent for a Disclosed Principal, the Disclosed Principal) is and
will be at the Closing Time an “accredited investor” within the meaning of NI
45-106 by virtue of satisfying the indicated criterion as set out in Appendix
“I” to this Representation Letter.
 
4.     The undersigned Subscriber (or if the undersigned Subscriber is
purchasing as agent for a Disclosed Principal, the Disclosed Principal) was not
created or used solely to purchase or hold securities as described in paragraph
(m) of the definition of "accredited investor" in NI 45-106.
 
5.     Upon execution of this Schedule “A” by the Subscriber, this Schedule “A”
shall be incorporated into and form a part of the Subscription Agreement to
which this Schedule is attached.
 
Dated:                                                           , 2008
          Print name of Subscriber, or person signing as agent for the Disclosed
Principal                       /s/       Signature                       Print
name of Signatory (if different from Subscriber or agent, as applicable)        
              Title  

 
** PLEASE INITIAL THE APPLICABLE PROVISION IN APPENDIX “I” ON THE FOLLOWING
PAGES **
 
A-1

--------------------------------------------------------------------------------


 
APPENDIX “I”
 
TO SCHEDULE “A”
 
NOTE:
THE INVESTOR MUST INITIAL BESIDE THE APPLICABLE PORTION OF THE DEFINITION BELOW.

 
Accredited Investor - (defined in NI 45-106) means:
 
                                  
(a) a Canadian financial institution, or a Schedule III bank; or
 
                          
(b) the Business Development Bank of Canada incorporated under the Business
Development Bank of Canada Act (Canada); or
 
                          
(c) a subsidiary of any person referred to in paragraphs (a) or (b), if the
person owns all of the voting securities of the subsidiary, except the voting
securities required by law to be owned by directors of that subsidiary; or
 
                          
(d) a person registered under the securities legislation of a jurisdiction of
Canada as an adviser or dealer, other than a person registered solely as a
limited market dealer under one or both of the Securities Act (Ontario) or the
Securities Act (Newfoundland and Labrador); or
 
                          
(e) an individual registered or formerly registered under the securities
legislation of a jurisdiction of Canada as a representative of a person referred
to in paragraph (d); or
 
                          
(f) the Government of Canada or a jurisdiction of Canada, or any crown
corporation, agency or wholly owned entity of the Government of Canada or a
jurisdiction of Canada; or
 
                          
(g) a municipality, public board or commission in Canada and a metropolitan
community, school board, the Comité de gestion de la taxe scolaire de l’ile de
Montréal or an intermuncipal management board in Québec; or
 
                          
(h) any national, federal, state, provincial, territorial or municipal
government of or in any foreign jurisdiction, or any agency of that government;
or
 
                          
(i) a pension fund that is regulated by either the Office of the Superintendent
of Financial Institutions (Canada) or a pension commission or similar regulatory
authority of a jurisdiction of Canada; or
 
                          
(j) an individual who, either alone or with a spouse, beneficially owns,
directly or indirectly, financial assets having an aggregate realizable value
that before taxes, but net of any related liabilities, exceeds $1,000,000; or
 
**Note: if individual accredited investors wish to purchase through wholly-owned
holding companies or similar entities, such purchasing entities must qualify
under (t) below, which must be initialled.
 
                          
(k) an individual whose net income before taxes exceeded $200,000 in each of the
2 most recent calendar years or whose net income before taxes combined with that
of a spouse exceeded $300,000 in each of the 2 most recent calendar years and
who, in either case, reasonably expects to exceed that net income level in the
current calendar year; or
 
**Note: if individual accredited investors wish to purchase through wholly-owned
holding companies or similar entities, such purchasing entities must qualify
under (t) below, which must be initialled.
 

 
I-1

--------------------------------------------------------------------------------


 
                          
(l) an individual who, either alone or with a spouse, has net assets of at least
$5,000,000; or
 
**Note: if individual accredited investors wish to purchase through wholly-owned
holding companies or similar entities, such purchasing entities must qualify
under (t) below, which must be initialled.
 
                          
(m) a person, other than an individual or investment fund, that has net assets
of at least $5,000,000 as shown on its most recently prepared financial
statements; or
 
                          
(n) an investment fund that distributes or has distributed its securities only
to:
 
(i)     a person that is or was an accredited investor at the time of the
distribution,
(ii)    a person that acquires or acquired securities in the circumstances
referred to in sections 2.10 [Minimum amount investment] of NI 45-106, and 2.19
[Additional investment in investment funds] of NI 45-106, or
(iii)   a person described in paragraph (i) or (ii) that acquires or acquired
securities under section 2.18 [Investment fund reinvestment] of NI 45-106; or
                          
(o) an investment fund that distributes or has distributed securities under a
prospectus in a jurisdiction of Canada for which the regulator or, in Quebec,
the securities regulatory authority, has issued a receipt; or
 
                          
(p) a trust company or trust corporation registered or authorized to carry on
business under the Trust and Loan Companies Act (Canada) or under comparable
legislation in a jurisdiction of Canada or a foreign jurisdiction, acting on
behalf of a fully managed account managed by the trust company or trust
corporation, as the case may be; or
 
                          
(q) a person acting on behalf of a fully managed account managed by that person,
if that person:
 
(i)     is registered or authorized to carry on business as an adviser or the
equivalent under the securities legislation of a jurisdiction of Canada or a
foreign jurisdiction, and
(ii)    in Ontario, is purchasing a security that is not a security of an
investment fund; or
                          
(r) a registered charity under the Income Tax Act (Canada) that, in regard to
the trade, has obtained advice from an eligibility adviser or an adviser
registered under the securities legislation of the jurisdiction of the
registered charity to give advice on the securities being traded; or
 
                          
(s) an entity organized in a foreign jurisdiction that is analogous to any of
the entities referred to in paragraphs (a) to (d) or paragraph (i) in form and
function; or
 
                          
(t) a person in respect of which all of the owners of interests, direct,
indirect or beneficial, except the voting securities required by law to be owned
by directors, are persons that are accredited investors; or
 
                          
(u) an investment fund that is advised by a person registered as an adviser or a
person that is exempt from registration as an adviser; or
 
                          
(v) a person that is recognized or designated by the securities regulatory
authority or, except in Ontario and Quebec, the regulator as:
 
(i)     an accredited investor, or
(ii)    an exempt purchaser in Alberta or British Columbia after NI 45-106 came
into force.

 
I-2

--------------------------------------------------------------------------------


 
For the purposes hereof:
 
an issuer is an “affiliate” of another issuer if
 
(a)    
one of them is the subsidiary of the other, or

 
(b)    
each of them is controlled by the same person;

 
“bank” means a bank named in Schedule I or II of the Bank Act (Canada);
 
“Canadian financial institution” means
 
(a)    
an association governed by the Cooperative Credit Associations Act (Canada) or a
central cooperative credit society for which an order has been made under
section 473(1) of that Act, or

 
(b)    
a bank, loan corporation, trust company, trust corporation, insurance company,
treasury branch, credit union, caisse populaire, financial services cooperative,
or league that, in each case, is authorized by an enactment of Canada or a
jurisdiction of Canada to carry on business in Canada or a jurisdiction in
Canada;

 
“company” means any corporation, incorporated association, incorporated
syndicate or other incorporated organization;
 
a person (first person) is considered to “control” another person (second
person) if
 
(a)    
the first person, directly or indirectly, beneficially owns or exercises control
or direction over securities of the second person carrying votes which, if
exercised, would entitle the first person to elect a majority of the directors
of the second person, unless that first person holds the voting securities only
to secure an obligation,

 
(b)    
the second person is a partnership, other than a limited partnership, and first
person holds more than 50% of the interests of the partnership, or

 
(c)    
the second person is a limited partnership and the general partner of the
limited partnership is the first person;

 
“director” means
 
(a)    
a member of the board of directors of a company or an individual who performs
similar functions for a company, and

 
I-3

--------------------------------------------------------------------------------


 
(b)    
with respect to a person that is not a company, an individual who performs
functions similar to those of a director of a company;

 
“entity” means a company, syndicate, partnership, trust or unincorporated
organization;
 
“financial assets” means
 
(a)    
cash,

 
(b)    
securities, or

 
(c)    
a contract of insurance, a deposit or an evidence of a deposit that is not a
security for the purposes of securities legislation;

 
“foreign jurisdiction” means a country other than Canada or a political
subdivision of a country other than Canada;
 
“fully managed account” means an account of a client for which a person makes
the investment decisions if that person has full discretion to trade in
securities for the account without requiring the client’s express consent to a
transaction;
 
“investment fund” means a mutual fund or non-redeemable investment fund, and,
for greater certainty, in British Columbia includes an employee venture capital
corporation that does not have a restricted constitution, and is registered
under Part 2 of the Employee Investment Act (British Columbia), R.S.B.C. 1996 c.
112, and whose business objective is making multiple investments and a venture
capital corporation registered under Part 1 of the Small Business Venture
Capital Act (British Columbia), R.S.B.C. 1996 c.429 whose business objective is
making multiple investments;
 
“jurisdiction” means a province or territory of Canada except when used in the
term “foreign jurisdiction”;
 
“individual” means a natural person, but does not include
 
(a)    
a partnership, unincorporated association, unincorporated syndicate,
unincorporated organization or a trust, or

 
(b)    
a natural person in his or her capacity as trustee, executor, administrator or
other legal personal representative;

 
I-4

--------------------------------------------------------------------------------


 
“mutual fund” includes an issuer whose primary purpose is to invest money
provided by its security holders and whose securities entitle the holder to
receive on demand, or within a specified period after demand, an amount computed
by reference to the value of a proportionate interest in the whole or in a part
of the net assets, including a separate fund or trust account, of the issuer of
the securities;
 
“non-redeemable investment fund” means an issuer,
 
(a)    
whose primary purpose is to invest money provided by its securityholders,

 
(b)    
that does not invest,

 
(A)    
for the purpose of exercising or seeking to exercise control of an issuer, other
than an issuer that is a mutual fund or a non-redeemable investment fund, or

 
(B)    
for the purpose of being actively involved in the management of any issuer in
which it invests, other than an issuer that is a mutual fund or a non-redeemable
investment fund, and

 
(c)    
that is not a mutual fund;

 
“person” includes
 
(a)    
an individual,

 
(b)    
a corporation,

 
(c)    
a partnership, trust, fund and an association, syndicate, organization or other
organized group of persons, whether incorporated or not, and

 
(d)    
an individual or other person in that person’s capacity as a trustee, executor,
administrator or personal or other legal representative;

 
“regulator” means, for the local jurisdiction, the person referred to in
Appendix D of National Instrument 14-101 “Definitions” (“NI 14-101”) opposite
the name of the local jurisdiction;
 
“related liabilities” means:
 
(a)    
liabilities incurred or assumed for the purpose of financing the acquisition or
ownership of financial assets; or

 
(b)    
liabilities that are secured by financial assets;

 
“Schedule III bank” means an authorized foreign bank named in Schedule III of
the Bank Act (Canada);
 
“securities legislation” means, for the local jurisdiction, the instruments
listed in Appendix B of NI 14-101 opposite the name of the local jurisdiction
 
I-5

--------------------------------------------------------------------------------


 
“securities regulatory authority” means, for the local jurisdiction, the
securities commission or similar regulatory authority listed in Appendix C of NI
14-101 opposite the name of the local jurisdiction;
 
“spouse” means an individual who,
 
(a)    
is married to another individual and is not living separate and apart within the
meaning of the Divorce Act (Canada), from the other individual,

 
(b)    
is living with another individual in a marriage-like relationship, including a
marriage-like relationship between individuals of the same gender, or

 
(c)    
in Alberta, is an individual referred to in paragraph (a) or (b), or is an adult
interdependent partner within the meaning of the Adult Interdependent
Relationships Act (Alberta); and

 
“subsidiary” means an issuer that is controlled directly or indirectly by
another issuer and includes a subsidiary of that subsidiary.
 
I-6

--------------------------------------------------------------------------------


 
SCHEDULE “B”
 
CERTIFICATE
 
ADDITIONAL REPRESENTATIONS, WARRANTIES AND COVENANTS
 
FOR NON-CANADIAN SUBSCRIBERS
 
(OTHER THAN U.S. SUBSCRIBERS)
 
The Subscriber, on its own behalf and (if applicable) on behalf of others for
whom it is acting hereunder, further represents, warrants and covenants to and
with the Corporation and the Agent and their respective counsel (and
acknowledges that the Corporation, the Agent and their respective counsel are
relying thereon) that it is, and (if applicable) any beneficial purchaser for
whom it is acting hereunder is, a resident of, or otherwise subject to, the
securities legislation of a jurisdiction other than Canada or the United States,
and:
 
(a)      
the Subscriber is, and (if applicable) any other purchaser for whom it is acting
hereunder, is:

 
(i)      
a purchaser that is recognized by the securities regulatory authority in the
jurisdiction in which it is, and (if applicable) any other purchaser for whom it
is acting hereunder is resident or otherwise subject to the securities laws of
such jurisdiction as an exempt purchaser and is purchasing the Units as
principal for its, or (if applicable) each such other purchaser’s, own account,
and not for the benefit of any other person, for investment only and not with a
view to resale or distribution and no other person, corporation, firm or other
organization has a beneficial interest in the said securities being purchased,
or purchasing the securities as agent or trustee for the principal disclosed on
the cover page of this Agreement and each disclosed principal for whom the
Subscriber is acting is purchasing as principal for its own account, and not for
the benefit of any other person, and is purchasing for investment only and not a
view to resale or distribution; or

 
(ii)      
a purchaser which is purchasing Units pursuant to an exemption from any
prospectus or securities registration requirements (particulars of which are
enclosed herewith) available to the Corporation, the Agent, the Subscriber and
any such other purchaser under applicable securities laws of their jurisdiction
of residence or to which the Subscriber and any such other purchaser are
otherwise subject to, and the Subscriber and any such other purchaser shall
deliver to the Corporation and the Agent such further particulars of the
exemption and their qualification thereunder as the Corporation or the Agent may
reasonably request;

 
(b)      
the purchase of Units by the Subscriber, and (if applicable) each such other
purchaser, does not contravene any of the applicable securities laws in such
jurisdiction and does not trigger: (i) any obligation of the Corporation to
prepare and file a prospectus, an offering memorandum or similar document, or
(ii) any obligation of the Corporation to make any filings with or seek any
approvals of any kind from any regulatory body in such jurisdiction or any other
ongoing reporting requirements with respect to such purchase or otherwise; or
(iii) any registration or other obligation on the part of the Corporation or the
Agent;

 
B-1

--------------------------------------------------------------------------------


 
(c)      
all acts of solicitation, conduct or negotiations directly or indirectly in
furtherance of the purchase of securities occurred outside of Canada and the
United States;

 
(d)      
no offer was made to the Subscriber in Canada or the United States and the buy
order in respect of the subscription was not placed from within Canada or the
United States;

 
(e)      
the Subscriber is knowledgeable of, and has been independently advised as to,
the securities laws of such jurisdiction as applicable to this Subscription
Agreement; and

 
(f)      
the Subscriber, and (if applicable) any other purchaser for whom it is acting
hereunder will not sell or otherwise dispose of any the Shares, Warrants and
Warrant Shares underlying the Units (the “Underlying Securities”), except in
accordance with applicable Canadian securities laws, and if the Subscriber, or
(if applicable) such beneficial purchaser sell or otherwise dispose of
Underlying Securities to a person other than a resident of Canada, the
Subscriber, and (if applicable) such beneficial purchaser, will obtain from such
purchaser representations, warranties and covenants in the same form as provided
in this Schedule “B” and shall comply with such other requirements as the
Corporation may reasonably require.

 


 
Dated at _______________ this ____ day of ____________, 2008.
 

     
Name of Subscriber
       
 
 Signature of Subscriber            Title of Subscriber    

 
B-2

--------------------------------------------------------------------------------


 
SCHEDULE “C”
TERM SHEET


FIRSTGOLD CORP.
UP TO US$5,000,000


PRIVATE PLACEMENT OF UNITS
 

--------------------------------------------------------------------------------

 
Issuer:
Firstgold Corp. (the “Corporation”)
Issue:
Up to 7,692,307 Units (the “Units”), each Unit consisting of one common share in
the capital of the Corporation (each, a “Share”) and one-half of one common
share purchase warrant (each whole warrant, a “Warrant”).
Warrants:
Each whole Warrant will entitle the holder thereof to purchase one common share
of the Corporation (each, a “Warrant Share”) at a price of US$0.80 per Warrant
Share (the “Exercise Price”) for a period of 18 months from the closing date.
Amount:
Up to US$5,000,000.
Issue Price:
US$0.65 per Unit.
Form of Financing:
Best efforts agency private placement to institutional and “accredited”
investors in Canada.
Agent:
D&D Securities Company
Use of Proceeds:
The net proceeds of the offering shall be used for exploration and development
of the Corporation’s Relief Canyon project, as well as for general and
administrative expenses.
Hold Period:
The Shares, Warrants and Warrant Shares will be subject to applicable hold
periods in Canada and the United States. In Canada the hold period is four
months from the date the Company becomes a reporting issuer and in the United
States the hold period is six months from the date of Closing for the Shares so
long as the Corporation maintains its public information requirements.
Fees:
Fees equal to 7.0% cash commission based on the gross proceeds raised in the
Financing and 10.0% Broker’s Warrants (calculated on the basis of the number of
Units issued upon closing of the Financing) with each broker warrant entitling
the holder to purchase one Common Share and one-half of one Warrant at an
exercise price equal to the offering price of the Units and expiring 18 months
from closing of the Offering.
Closing:
On or about February 15, 2008 or as the Corporation and the Agent may otherwise
agree.




 
 
 
 
 
C-1